Citation Nr: 0216877	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee 
disability.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The appellant had entry level military service from August 
11 to September 2, 1999.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In June 2001, the Board remanded this matter to the RO for 
further development.  This appeal has been returned to the 
Board for appellate review.  


FINDING OF FACT

There is no evidence of a current left knee disability.  


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the 
claimant in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002).  The appellant filed a claim for service 
connection for a left knee disability in September 1999, and 
there is no issue as to the provision of a form or 
completion of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant was provided a copy of the 
October 1999 rating action, which denied his claim for 
service connection and summarized the evidence then of 
record.  The June 2000 statement of the case identified the 
evidence then of record.  

In the June 2001 Remand, the Board noted evidence that may 
be pertinent to the appellant's claim, issued directives to 
obtain that evidence, and directed the RO to schedule the 
appellant for a VA examination.  In August 2001, VA notified 
the appellant of VA's and his responsibilities and duty to 
assist in providing and obtaining evidence to support the 
appellant's claim in accordance with the VCAA.  
Specifically, the appellant was informed that it was VA's 
responsibility to assist him in obtaining evidence to 
support his claim including medical records, employment 
records, or records from other Federal agencies.  In 
addition, the appellant was informed that it was his 
responsibility to provide the following:  the names and 
addresses of all medical care providers who provided 
treatment for the left knee disability prior to the 
appellant's entrance into active duty and the approximate 
date of treatment; the name and address of the private 
physician who advised the appellant to have surgery on his 
knee; the name and address of the person, agency or company 
with relevant records and the approximate time period 
covered by the records and the condition for which he was 
treated (in the case of medical records); statements from 
other people describing the appellant's symptoms.  In a July 
2002 supplemental statement of the case, the appellant was 
advised of the evidence of record and the laws and 
regulations pertinent to his claim.  VA has discharged its 
duty to notify the appellant of the evidence and information 
necessary to substantiate his claim, and of the respective 
responsibilities with respect to obtaining or presenting 
evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The appellant's service 
medical records are of record.  As noted, the appellant was 
afforded an opportunity to submit and identify additional 
evidence that may be pertinent to his claim.  He has not 
responded.  VA has discharged its duty to obtain evidence on 
the appellant's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  Pursuant to the March 2001 Remand, the 
appellant was scheduled for examination and opinion 
regarding his claim.  However, the appellant failed to 
appear for that examination.  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the appellant of the 
requirements of the VCAA and implementing regulations, and 
those requirements have been substantially met by the RO.  

In March 2001, the Board remanded this matter to the RO for 
additional development to include scheduling the appellant 
for a VA examination for the purpose of determining whether 
the appellant has a current left knee disability and whether 
any such disability was incurred in or aggravated by 
service.  The record shows that the appellant failed to 
report for a several VA examinations that were scheduled in 
November 2001, May and June 2002.  The record reflects that 
the appellant had changed his address during the course of 
the appeal; however, the appellant was sent notices of 
scheduled examinations at both his old and new address.  

The Board is satisfied that all reasonable efforts have been 
attempted to contact the appellant.  As discussed 
previously, VA has satisfied its duties to notify and assist 
the appellant in this case.  Therefore, further development 
and further expending of the VA's resources is not 
warranted.  

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of 
the claimant, death of an immediate family member, etc. 
38 C.F.R. § 3.655 (2002).  In this matter, the appellant has 
not provided VA any reason as to why he has not appeared for 
scheduled VA examinations.  Accordingly, the Board will 
adjudicate this matter based on the evidence now of record.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  

In this matter, the appellant asserts that he developed a 
left knee disability as a result of service.  In that 
connection, service medical records reflect that he was seen 
and treated in August 1999, a few days after he entered 
service, for left knee pain and swelling.  At that time, the 
appellant reported the onset of left knee discomfort three 
years prior to entering service-after a sliding injury in 
baseball.  He was diagnosed as having patellofemoral 
syndrome.  Service medical examiners felt that the disorder 
existed prior to service.  

Although he was seen and treated for patellofemoral syndrome 
during service, there is no medical evidence of a current 
left knee disability.  In the absence of a current 
disability, service connection for a left knee disorder is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board notes that the RO denied the appellant's claim on 
the basis that the evidence did not establish that the 
appellant's prior existing left knee disability was 
aggravated by service.  As the evidence of record does not 
reflect that the appellant currently has a left knee 
disorder, the Board does not reach the issue of whether the 
left knee disorder treated in service existed prior to 
service and was aggravated by service or whether the 
disorder developed as a result of service.  


ORDER

Service connection for a left knee disability is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

